ON WRIT OF CERTIORARI
PER CURIAM:
Petitioner pled guilty to voluntary manslaughter on March 19,1997, and was sentenced on March 20,1997, to thirty years imprisonment. His plea and sentence were affirmed. State v. Green, Op. No. 99-MO-025 (S.C. Sup. Ct. filed March 10, 1999), and the remittitur was sent on April 1, 1999.
Petitioner filed an application for post-conviction relief (PCR) on November 20, 2000. After a hearing, where petitioner was represented by counsel, the PCR judge granted the State’s motion to dismiss on the ground the application was barred by the statute of limitations. Petitioner now seeks review of that order. We grant the petition for a writ of certiorari, dispense with further briefing and affirm the PCR judge’s order.
Petitioner contends that his application was improperly dismissed because he had been pursuing federal habeas corpus relief prior to filing his application. Petitioner contends that the time for filing the application should have been tolled during the pendency of the federal proceedings. We disagree.
South Carolina Code Ann. § 17-27-45(a) (Supp.2001) states that an application for PCR must be filed within one year of the sending of the remittitur. The statute does not provide any exception for tolling the statute of limitations where an applicant seeks federal habeas relief prior to exhausting his state remedies. Accordingly, the PCR judge properly dis*31missed the application on the ground the statute of limitations had run.
AFFIRMED.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.